ACCEPTED
                                                                                         04-15-00812-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   5/12/2016 11:58:40 AM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                              NO. 04-15-00812-CV

                   IN THE FOURTH COURT OF APPEALS     FILED IN
                                                4th COURT OF APPEALS
                          SAN ANTONIO, TEXAS     SAN ANTONIO, TEXAS
                                                                5/12/2016 11:58:40 AM
                                                                   KEITH E. HOTTLE
                            MELISSA HERNANDEZ                            Clerk
                                  Appellant

                                         v.

CHRISTUS SPOHN HEALTH SYSTEM CORPORATION d/b/a CHRISTUS
                SPOHN HOSPITAL KLEBERG
                        Appellee


     On Appeal from the 79th District Court of Jim Wells County, Texas
          Cause No. 13-03-52114-CV (Hon. Richard C. Terrell)


            EMERGENCY MOTION FOR EXTENSION TO FILE
                   MOTION FOR REHEARING


      Pursuant to Rules 10.3, 10.5(b), 49.8, and 79.6 of the Texas Rules of Appellate

Procedure,1 Appellant Melissa Hernandez (“Appellant”) files this motion to request

an extension of time to file their motion for rehearing of and from this Court, as

follows:




1
      A reference to “Rule” in this motion refer to a rule found in the Texas Rules
of Appellate Procedure.
APPELLANT’S EMERGENCY MOTION FOR EXTENSION TO FILE APPELLATE BRIEF           PAGE 1 OF 4
   1.    This Court delivered and filed an opinion in this case on April 27, 2016

         (the “Order”) that reversed a denial of a motion to dismiss in the trial court

         and rendered judgment against Appellant.

   2.    Appellant intends to seek rehearing of the Order.

   3.    Appellant’s deadline to file a motion to seek rehearing is due on May 12,

         2016.

   4.    Appellant requests a 14-day extension of time, or until May 26, 2016, to

         file a motion to request rehearing of the Order.

   5.    Good cause exists to grant this requested extension to seek rehearing. This

         case raises important issues that are complex, unique, and consequential.

         Additional time is needed to prepare an adequate presentation of the issues

         raised by a finding for the first time that the report issued by Appellant’s

         expert was deficient.

   6.    This requested extension is not sought for purposes of delay but so that

         justice may be done.

   7.    The factual assertions recited in this motion are within the personal

         knowledge of the undersigned counsel; therefore, no verification is

         necessary under Rule 10.2.




APPELLANT’S EMERGENCY MOTION FOR EXTENSION TO FILE APPELLATE BRIEF            PAGE 2 OF 4
                                  CONCLUSION

      For the foregoing reasons, Appellant respectfully requests that the Court grant

this motion and extend the time to file a motion for rehearing of the Order dated

April 27, 2016, extending the due date from May 12, 2016, to May 26, 2016.

                                Respectfully submitted,

                                THE LAW OFFICES OF THOMAS J. HENRY
                                521 STARR STREET
                                CORPUS CHRISTI, TEXAS 78401
                                PHONE: (361) 985-0600
                                FAX: (361) 985-0601

                         BY:     /S/ GREGGORY A TEETER
                                Thomas J. Henry
                                State Bar No. 09484210
                                Greggory A. Teeter
                                State Bar No. 24033264
                                gteeter-svc@thomasjhenrylaw.com
                                Curtis W. Fitzgerald, II
                                State Bar No. 24012626
                                cfitzgerald-svc@thomasjhenrylaw.com
                                George A. DeVera
                                State Bar No. 24048431
                                gadevera-svc@thomasjhenrylaw.com

                                Attorneys for Appellant Melissa Hernandez




APPELLANT’S EMERGENCY MOTION FOR EXTENSION TO FILE APPELLATE BRIEF          PAGE 3 OF 4
                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the forgoing document has been

forwarded to all counsel of record in the manner indicated below on the 12th day of

May, 2016:


VIA E-SERVICE and CMRRR

Michelle E. Robberson                      Blaine A. Holbrook
Texas Bar No. 16982900                     Texas Bar No. 24008446
900 Jackson St., Suite 100
Dallas, Texas 75202                        Nicki K. Elgie
(214) 712-9500                             Texas Bar No. 24069670
(214) 712-9540 (fax)                       10101 Reunion Place, Suite 900
                                           San Antonio, Texas 78216
                                           (210) 340-6555
                                           (210) 340-6664 (fax)



                                       /S/ GREGGORY A. TEETER
                                      Greggory A. Teeter




APPELLANT’S EMERGENCY MOTION FOR EXTENSION TO FILE APPELLATE BRIEF          PAGE 4 OF 4